PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of 
Patent No. 9,295,766
Issue Date: March 29, 2016
Application No. 14/137,757
Filed: December 20, 2013
Attorney Docket No. 18-02-2
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed May 05, 2020.  

The request for refund is Dismissed.

Petitioner request a refund of the $1,000.00 petition fee submitted May 05, 2020, for filing a Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent (37 CFR 1.378(b). Applicant states “EFS-WEB does not provide a way to upload maintenance fee payments that were unintentionally delayed, so Applicant had no way to pay the maintenance fee and submit the petition for relief under COVID 19”.

However, the petition fee is not refundable.  The instant petition is not eligible for Coronavirus Outbreak Relief.  The CARES Act Relief did not provide for a sua sponte waiver of the petition fee pursuant to CFR 1.378(b) for delayed payment of a maintenance fee.

In view of the above, the request for refund cannot be granted.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


	
/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions